Dore, J.
Motion by plaintiff to strike out certain paragraphs contained in the answer of defendant Theodore Shapiro designated as a setoff. The action is by the Superintendent of Banks to recover the statutory assessment from stockholders of the Bank of United States. The defendant pleads as a setoff (counterclaim) that he is the assignee of a depositor to whom the bank owes money. Defendant seeks to set off the amount of the deposit against the claim of the plaintiff. This it cannot do. It may, however, set off the amount of any dividend declared on the deposit. The allegations in the answer suggests that some sum is due as a dividend. A valid setoff may be claimed in respect to such sum. The motion is granted, with leave to the said defendant to serve an amended answer within ten days upon payment of ten dollars motion costs; said amended answer to be limited to said defendant's claim, if any, in respect to a dividend or dividends. Order signed.